Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2,4,6-7,9,11-12,14,16-17 and 19 are allowed.
Amended claim 1 is allowed the closest art Forssell and ORANGE fail to disclose claim limitation ”the redirection is responsive to the channel state information indicating multiple connection points that provide suitable connectivity for the user equipment”, in combined with other limitation as specified by the claim.
Independent claims 6, 11 and 16 are allowed because each of them has the same subject matter as claim 1.
Dependent claims are allowed because they depend on corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JIANYE WU/           Primary Examiner, Art Unit 2462